By the Court. —
Lyon, J.,
delivering the opinion.
The only question made in this case is, whether the books of the plaintiff — they being properly admitted in evidence— were evidence of the defendant’s liability for those articles, charged in the account sued on to defendant "per Pate” and "per" others, whose names appear in the account. We think they were, in the absence of any rebutting proof to the contrary. It is not a fair presumption that those articles were sold and delivered to third persons, or that the articles so charged were the debts of third persons. But the presumption is, that the items are properly charged — that the goods were sold to the defendant, not to the third persons, but delivered to them at the request, or by the directions of the defendant. The evidence is, that the books are correct; if they are so, then those goods were sold to the defendant. If they were not, but sold to the third persons, then the books are not correct, and the onus was on the defendant to show that.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be affirmed.